OPINION OF THE COURT
Per Curiam:
In the case before us, the request for trial by military judge alone, Article 16, Uniform Code of Military Justice, 10 USC § 816, did not contain the name of the military judge when it was submitted by the accused. The request was submitted in blank (Appellate Exhibit I).
The Government correctly concedes error. The proceedings are null and void. United States v Grote, 21 USCMA 519, 45 CMR 293 (1972); United States v Brown, 21 USCMA 516, 45 CMR 290 (1972).
The decision of the Court of Military Review is reversed. The record of trial is returned to the Judge Advocate General of the Army. Another trial may be ordered.